Exhibit 10.1

 

PRUDENTIAL SUPPLEMENTAL

EMPLOYEE SAVINGS PLAN

 

The Prudential Supplemental Employee Savings Plan (the “2001 Plan”) was
established by The Prudential Insurance Company of America (the “Company”),
effective January 1, 2001 primarily for the purpose of providing unfunded
benefits for certain eligible employees (and their beneficiaries) that are in
excess of the limits on contributions to The Prudential Employee Savings Plan
(“PESP”) imposed by Section 401(a)(17) and 415(c)(1)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”). The credited benefits relating to the
portion of the 2001 Plan (including the Prior Programs, as hereinafter defined)
that provided unfunded benefits in excess of the limits imposed by Section
415(c)(1)(A) of the Code are intended to be, and shall be administered as, an
“excess benefit plan” within the meaning of Section 3(36) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The remainder of
the Plan is intended to be, and shall be administered as, an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Title I of ERISA.

 

The 2001 Plan was an amendment and restatement of The Prudential Insurance
Company of America Defined Contribution Excess Program, The Prudential Insurance
Company of America Non-Qualified Deferred Compensation Plan, and The Prudential
Insurance Company of America Supplemental Savings Program (also known as The
Prudential Insurance Company of America Supplemental Executive Savings Plan),
each as maintained by the Company prior to January 1, 2001 (collectively, the
“Prior Programs”).

 

Effective December 18, 2001 the Company made an Initial Public Offering of
common stock and demutualized under a Plan of Reorganization. The Company
desired to confirm participation in this Plan by all members of the Controlled
Group who are Employers, as defined by PESP and to eliminate future credits
under the excess benefit plan portion of this Plan. Therefore, the 2001 Plan was
amended, restated and readopted effective January 1, 2002 as the Prudential
Supplemental Employee Savings Plan (the “Plan”) with the terms provided below,
including the elimination of future benefits for PESP benefits in excess of the
limits imposed by Section 415(c)(1)(A) of the Code.

 

Effective January 1, 2004, employees designated as Global Derivatives Financial
Advisors are excluded from coverage by the Plan. Also effective as of January 1,
2004, matching contributions will only be credited for periods when the
Participant is eligible for a Company Matching Contribution under The Prudential
Employee Savings Plan.

 

Amounts credited, but not yet paid under the Prior Programs or under the 2001
Plan prior to the Effective Date shall be paid, administered, and continue to
accrue interest pursuant to the terms of this Plan.

 

ARTICLE I.

 

DEFINITIONS

 

The following terms shall have the meanings hereinafter set forth. Other terms
that are capitalized in this Plan and that are not defined below shall be
defined in the same manner as they are defined in PESP.

 

1.1 “Account” means the recordkeeping account maintained for a Participant under
the Plan to credit a Participant with the amounts that he or she may become
entitled to under the terms of Article III of the Plan. For internal
recordkeeping purposes only, the Company, in its discretion, may subdivide each
Participant’s Account into various subaccounts.

 

1.2 “Board of Directors” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

1.3 “Code” means the Internal Revenue Code of 1986, as amended, together with
its related rules and regulations, as presently enacted and as they may be
amended from time to time. References to any Section of the Code shall include
any successor provision.

 

1.4 “Code Compensation Limit” means the requirement, set forth under Code
Section 401(a)(17), that the annual compensation of each employee taken into
account under a qualified profit sharing or retirement plan and trust for any
year cannot exceed $200,000 annually, adjusted for inflation ($205,000 in 2004).

 

1.5 “Committee” means the Administrative Committee described in PESP, unless
otherwise exercised or designated under the provisions of Section 6.1(b) of the
Plan.

 

1.6 “Company” means The Prudential Insurance Company of America.

 

1.7 “Compensation” means “Earnings” as defined in PESP, except that Compensation
shall be computed without regard to the limits imposed by the Code Compensation
Limit.

 

1.8 “Controlled Group” means the Company and (i) each corporation which is a
member of a controlled group of corporations (within the meaning of Section
414(b) of the Code) which includes the Company, (ii) each trade or business
(whether or not incorporated) which is under common control with the Company
(within the meaning of Section 414(c) of the Code, (iii) each organization
included in the same affiliated service group (within the meaning of Section
414(m) of the Code) as the Company, and (iv) each other entity required to be
aggregated with the Company pursuant to regulations promulgated under Section
414(o) of the Code. Any such entity shall be treated as part of the Controlled
Group only for the period while it is a member of the controlled group or
considered to be in a common control group.

 

1.9 “Earnings” shall have the meaning set forth in PESP.

 

1.10 “Effective Date” means January 1, 2002.

 

1.11 “Eligible Employee” means an Employee who meets the eligibility
requirements of Section 2.1 of the Plan.

 

1.12 “Employee” means an individual employed by any Employer (including, for
these purposes, any individual who is not a common law employee of such
Employer) who is also a participant, as of any relevant date, in PESP.

 

1.13 “Employer” means the Company or any other member of the Controlled Group
that is an Employer as determined under PESP.

 

1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, together with its related rules and regulations, as presently enacted
and as they may be amended from time to time. References to any section of ERISA
shall include any successor provision.

 

1.15 “401(a)(17) Deferral” means the amount credited to a Participant’s Account
under the Plan pursuant to Section 3.4 herein, including amounts credited under
the Prior Program called The Prudential Insurance Company of America
Non-Qualified Deferred Compensation Plan and interest credited thereon.

 

1.16 “401(a)(17) Matching Contribution” means the amount credited to a
Participant’s Account under the Plan pursuant to Section 3.5 herein, including
contributions credited under the Prior Program called The Prudential Insurance
Company of America Supplemental Savings Program and interest credited thereon.

 

1.17 “Participant” means an Eligible Employee described in Article II who is
receiving credits to his or her Account under the Plan pursuant to Article III.
A Participant also includes an Eligible Employee who has

 

2



--------------------------------------------------------------------------------

previously received credits under the Plan, the 2001 Plan or one of the Prior
Programs, but in each case has not received full payment of his or her Account
under the Plan, the 2001 Plan or such Prior Programs.

 

1.18 “PESP” means The Prudential Employee Savings Plan, as most recently amended
and restated effective as of January 1, 2002, as the same may be in effect from
time to time, including any successor plan.

 

1.19 “Plan” means this Prudential Supplemental Employee Savings Plan, as amended
from time to time. “2001 Plan” means the Prudential Supplemental Employee
Savings Plan as in effect from January 1, 2001 through close of business
December 31, 2001.

 

1.20 “Prior Programs” means The Prudential Insurance Company of America Defined
Contribution Excess Program, The Prudential Insurance Company of America
Non-Qualified Deferred Compensation Plan, and The Prudential Insurance Company
of America Supplemental Savings Program (also known as The Prudential Insurance
Company of America Supplemental Executive Savings Plan) as in effect from time
to time prior to January 1, 2001.

 

1.21 “Termination of Employment” means an individual’s voluntary or involuntary
termination of employment with the Controlled Group for any reason, including
death. An individual who is receiving short-term disability benefits under the
Prudential Welfare Benefits Plan shall be deemed to have incurred a Termination
of Employment on the date such benefits are exhausted, unless such individual
has returned to work within the Controlled Group or continues on a paid or
unpaid leave of absence as an accommodation for the individual’s disability.

 

1.22 “VP Human Resources” means the individual who is the most senior Vice
President of the Company with overall responsibility for corporate human
resources, or the successor to his or her duties relating to human resources.
(As of the Effective date, this individual was the Executive Vice President of
Human Resources. As of June 21, 2002, this individual is the Senior Vice
President, Corporate Human Resources.)

 

ARTICLE II.

 

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility.

 

Each Employee whose

 

(i) Compensation for purposes of determining the amount of Before-Tax or Company
Matching Contributions that may be allocated on his or her behalf to PESP is
limited by reason of the Code Compensation Limit; and

 

(ii) As of the time that the Code Compensation Limit is reached for a particular
Plan Year, is either (A) deferring Earnings under PESP or (B) has been precluded
from continuing to defer Earnings in such Plan Year under PESP due to the
operation of the limitation on contributions of elective deferrals under Section
402(g) of the Code and/or the Code nondiscrimination test on contributions of
elective deferrals under Code Section 401(k)(3); and

 

(iii) Who is not classified by the Employer as a Global Derivatives Financial
Advisor (or an equivalent successor classification);

 

shall be deemed to be an “Eligible Employee” for purposes of participating in
the Plan on or after the Effective Date.

 

2.2 Election to Participate in the Plan.

 

3



--------------------------------------------------------------------------------

(a) General. Each Eligible Employee (and each individual participating in PESP
or this Plan who could become an Eligible Employee during the following Plan
Year because of increases in Compensation) may elect to participate in the Plan
during the following Plan Year, but only if such election is made in writing and
received by the Committee, or its designee, prior to the beginning of the
following Plan Year.

 

(b) “Late” Elections. Notwithstanding the provisions of Section 2.2(a) above,
each individual who (i) becomes eligible to participate in PESP or otherwise
becomes an Eligible Employee for the first time on or after the beginning of a
Plan Year, or (ii) who again becomes an Eligible Employee after a period of
ineligibility for any reason (but not within the same Plan Year), may elect to
participate in the Plan during the remainder of such Plan Year, but only if such
election is made in writing and received by the Committee, or its designee, no
later than 30 days after the date he or she first becomes an Eligible Employee.

 

(c) Election is Irrevocable. An election made under this Section 2.2 may not be
revoked by the Participant once a Plan Year has commenced (or if the election is
made under Section 2.2(b), once the election form is received by the Committee
or its designee within such 30 day period) and shall remain in force until the
last day of any Plan Year to which it applies (or, if earlier, the Participant’s
Termination of Employment in such Plan Year).

 

(d) Elections Required; Form of Election. Each Eligible Employee must file an
affirmative election to participate for the initial Plan Year of participation
and for any subsequent Plan Year as determined by the Committee. Except as
otherwise provided by the Committee, an election for a Plan Year that is not
changed will become the election for the succeeding Plan Years. Each election or
change in election must be at a time, under terms, and in a form or manner
satisfactory to the Committee or its designee.

2.3 Date Participation Commences.

 

(a) Each Eligible Employee who has elected to participate in the Plan by
completing the form specified in Section 2.2(d) shall become a Participant and
commence participation under Article III of the Plan during each Plan Year as of
the payroll period when the Eligible Employee’s Compensation first exceeds the
limit imposed by the Code Compensation Limit.

 

(b) Any Participant (including Participants in the Prior Programs or the 2001
Plan) who was an Eligible Employee and became a Participant, but who for a
subsequent Plan Year would not qualify as an Eligible Employee, will continue as
a Participant with an Account. However, such Participant will not be eligible
for any contribution credits under Article III until the Participant again
becomes an Eligible Employee for a year and meets the terms of Sections 2.2 and
2.3.

 

ARTICLE III.

 

CONTRIBUTION CREDITS

 

3.1 401(a)(17) Deferral. Each Participant’s Compensation for a Plan Year shall
be reduced on a pre-tax basis by the amount of a 401(a)(17) Deferral credited to
such Participant under the Plan for the Plan Year.

 

The amount of 401(a)(17) Deferral that may be credited to a Participant’s
Account under the Plan for any Plan Year will be equal to a percentage of the
Participant’s Earnings selected at the direction of the Participant (at a time
and in a form or manner satisfactory to the Committee or its designee), but not
more than the maximum percentage of Earnings that results in a Company Matching
Contribution under section 4.04(a) of PESP (4% as of the Effective Date).
However, notwithstanding the selected percentage, the 401(a)(17) Deferral credit
shall not be more than the additional amount that would have been allocated to
PESP on the Participant’s behalf as Before-Tax Contributions but for the
application of the Code Compensation Limit for such Plan Year.

 

3.2 401(a)(17) Matching Contribution.

 

(a) The amount of 401(a)(17) Matching Contribution that shall be credited to a
Participant’s Account for any Plan Year shall equal the amount of 401(a)(17)
Deferral, if any, credited to his or her Account for

 

4



--------------------------------------------------------------------------------

the same Plan Year herein; provided, however, that if a Participant’s Earnings
are not reduced by a 401(a)(17) Deferral during the last month of the Plan Year
due to the Employer’s failure to timely commence payroll deductions, such
Participant shall still be credited with 401(a)(17) Matching Contribution in the
amount that would have been credited if such 401(a)(17) Deferral had been timely
deducted from the Participant’s paycheck.

 

(b) Notwithstanding anything in this Plan to the contrary, a 401(a)(17) Matching
Contribution shall be credited to a Participant’s Account only for any Plan Year
or portion of a Plan Year for which the Participant is eligible to receive a
Company Matching Contribution under PESP.

 

3.3 Vesting. A Participant shall be fully vested in all amounts credited to his
or her Account under the Plan (including, but not limited to, amounts credited
to his or her Account under the terms of the 2001 Plan and the Prior Programs).

 

3.4 No Impact on Other Benefits. Amounts credited to a Participant’s Account
under this Article III shall not be included in a Participant’s Compensation for
purposes of calculating benefits under any other program, plan or arrangement
sponsored by an Employer, unless such program, plan or arrangement expressly
provides that such amount credited to a Participant under this Plan shall be
included.

 

3.5 Qualified Military Service.

 

(a) If an Eligible Employee whose employment rights are protected by the
Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA) is
reemployed by an Affiliate, such Employee may elect to make 401(a)(17) Deferrals
as permitted under the Plan for the period during which the Employee was in
“qualified military service” (as defined under USERRA). The Employee shall
designate the Plan Year(s) to which 401(a)(17) Deferrals relate. Such 401(a)(17)
Deferrals may be made during the period beginning on the date of the
reemployment of such Employee, and must be made by the end of the period that is
the lesser of (1) the product of 3 and the period of qualified military service,
or (2) 5 years following the date of such reemployment.

 

(b) In the event an Employee makes 401(a)(17) Deferrals in accordance with
subsection (a) above, any corresponding 401(a)(17) Matching Contributions shall
be made based on the rate of matching contributions in effect for the Plan Year
to which the 401(a)(17) Deferrals relate, as determined by the Employee’s
election under subsection (a) above.

 

(c) In the event any contributions are made pursuant to subsections (a) and (b)
above, the Employee shall not be entitled to retroactive earnings on such
contributions.

 

(d) An Eligible Employee whose employment rights are protected by USERRA and who
returns to employment with an Affiliate following a period of qualified military
service shall, for purposes of this Section 3.5, be treated as receiving
Earnings equal to the Earnings the Eligible Employee would have received during
such period if the Eligible Employee were not in qualified military service,
determined based on the rate of pay the Eligible Employee would have received
but for the absence; provided, however, if the amount of Earnings the Eligible
Employee would have received during such period is not reasonably certain,
Earnings for this purpose shall equal the Eligible Employee’s average Earnings
during the 12 months immediately preceding the qualified military service (or,
if shorter, the period of employment immediately preceding the qualified
military service).

 

ARTICLE IV.

 

VALUATION AND INTEREST ON CONTRIBUTION CREDITS

 

4.1 Crediting of Contribution Credits. Contribution credits under Article III
shall be credited to a Participant’s Account as soon as practicable after the
end of each payroll period, and as of the same time such amount would have been
contributed to the Participant’s respective PESP Accounts.

 

5



--------------------------------------------------------------------------------

4.2 Interest Credits. Amounts credited to a Participant’s Account shall begin to
accrue an interest credit on the date such amounts are credited under the Plan
and continue to accrue an interest credit until the date such amounts are
distributed to the Participant. Interest credits shall be computed at a rate
equal to the interest rate credited to the Prudential Fixed Rate Fund under PESP
(or its successor stable value fund). The Company reserves the right to change
the interest crediting rate for future periods at any time by amendment to the
Plan.

 

4.3 Valuation. A Participant’s Account under the Plan shall be valued (including
the addition of interest credits under Section 4.2 herein) daily.

 

ARTICLE V.

 

PAYMENT OF PLAN BENEFITS

 

5.1 General Provision. Except as provided in Section 5.2 herein, a Participant’s
Account shall be paid to such Participant in a lump sum within sixty (60) days
following his or her Termination of Employment, or as soon as practicable
thereafter; provided that, upon the death of a Participant, such Account shall,
to the extent remaining unpaid, be paid to such Participant’s Beneficiary as
designated or otherwise determined under PESP in a lump sum within sixty (60)
days following the Participant’s death, or as soon as practicable thereafter.

 

5.2 Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is, in the opinion of the Committee, at any time physically or mentally
incapable of personally receiving and giving a valid receipt for any payment
under the Plan, the Committee may, unless and until a claim shall have been made
by a duly qualified guardian, conservator, or committee of such person, direct
payment thereof to any person or institution then, in the opinion of the
Committee, contributing toward or providing for the care or maintenance of such
person, and such payment shall completely discharge all liability with respect
to the amount so paid.

 

ARTICLE VI.

 

ADMINISTRATION OF THE PLAN

 

6.1 Administration of the Plan.

 

(a) The Plan shall be administered by the Committee. The Committee shall
maintain such procedures and records as will enable the Committee to determine
the Participants and their Beneficiaries who are entitled to receive a benefit
under the Plan and the amounts thereof.

 

(b) The VP Human Resources may, in his or her sole discretion, (i) exercise the
authority of the Committee and act as the Committee in administering the Plan,
or (ii) designate either the Vice President, Compensation (or the successor to
the human resource duties thereof), or the Vice President, Benefits of the
Company (or the successor to the human resource duties thereof) to exercise the
authority of the Committee and act as the Committee in administering the Plan on
his or her behalf. Unless specifically stated to the contrary, any reference to
the Committee is to be taken as a reference to the persons specified in this
subsection who are exercising the authority of the Committee.

 

6.2 General Powers of Administration.

 

(a) The Committee (including a person exercising the authority of the Committee
under Section 6.1) or a delegate named by the Committee shall have full
discretionary authority to determine all questions and matters that may arise in
the administration of the Plan or in carrying out its responsibilities or
exercising any authority under the Plan, including without limitation the
resolution of questions of fact and interpretation or application of the Plan
provisions. Benefits under this Plan shall be paid only if the Committee or its
delegate (such as a named Appeals Committee) decides in its sole discretion that
the

 

6



--------------------------------------------------------------------------------

applicant is entitled to them. In all such cases, each decision of the Committee
or its delegate shall be final and binding upon all parties. Any Appeals
Committee designated by the PESP Administrative Committee shall be responsible
for the claims and appeals procedures under this Plan, subject to the
supervision of the Committee, unless otherwise determined by the Committee.

 

(b) Provisions set forth in or pursuant to PESP with respect to the claims and
appeals procedures, the effects of exhaustion of or failure to exhaust appeals,
and indemnification of individuals acting for the Plan shall also be applicable
with respect to the Plan, except as otherwise determined by the Committee.

 

6.3 Beneficiary Designation. Any designation by a Participant of a Beneficiary
under PESP, or determination of a Beneficiary under PESP, shall also apply for
purposes of this Plan. Any provisions of PESP governing the manner of
designating or recognizing a Beneficiary or limiting the amount of a benefit
payable to such person shall also apply for purposes of this plan.

 

ARTICLE VII.

 

AMENDMENT AND TERMINATION

 

7.1 Amendment and Termination.

 

(a) The Company reserves the right to amend or terminate the Plan in any respect
and at any time, and may do so pursuant to a written resolution of the Board of
Directors or the Compensation Committee of the Board of Directors; provided,
however, that no amendment or termination of the Plan shall directly or
indirectly reduce the amount credited to any Participant’s Account under the
Plan as of the adoption of such amendment or termination of the Plan (or, if
later, the effective date of such amendment or termination of the Plan).
Notwithstanding the foregoing, the following will not be deemed a direct or
indirect reduction of amounts credited to any Participant’s Account for these
purposes:

 

(1) Acceleration of payment of Plan benefits in compliance with Section 7.2.

 

(2) A reduction of an Account under this Plan if a comparable account or benefit
increase occurs in another plan or program as the result of or concurrent with
an amendment or termination of the Plan.

 

(b) The VP Human Resources may adopt minor amendments to the Plan without
approval by the Compensation Committee of the Board of Directors that are (i)
minor changes necessary or advisable for purposes of compliance with ERISA or
other applicable laws and regulation, (ii) ministerial changes that are
necessary or appropriate to reduce complexity or minimize administrative
expenses, (iii) changes that do not increase or decrease the estimated benefit
costs of the Plan by more than the greater of $500,000 per year and $5,000,000
in terms of present value subject to a limit of $25,000,000 (net) in terms of
present value in any 12-month period, or (iv) changes to the eligibility
provisions and the definition of eligible earnings under the Plan.

 

(c) The determination of estimated benefit costs for the changes described in
subsection (b) above shall be based on advice provided by the group underwriter,
actuary, or contract administration personnel, as appropriate, based on current
costs and shall not include administrative fees, incurred charge backs,
professional fees, or other similar types of ministerial costs.

 

(d) The VP Human Resources, or if so provided pursuant to the VP Human
Resources’ written delegation, the Vice President, Compensation (or successor to
the human resource duties thereof) and/or Vice President,of Benefits (or
successor to the human resource duties thereof) of Prudential, is authorized and
directed to: (i) determine whether any amendments to the Plan are necessary or
appropriate in relation to any business acquisition or divestiture by an
Affiliate (“Transaction”); (ii) determine whether the Plan should receive
assets, if any, and accept benefit liabilities pursuant to a termination,
spin-off or merger of a plan that is intended to be similar in purpose to the
Plan, and that is maintained by a member of the Controlled Group as a result of
a Transaction; and (iii) take any and all actions necessary or appropriate in

 

7



--------------------------------------------------------------------------------

connection with any such determination, including, but not limited to, approving
any such amendments and executing any such amendments on behalf of the Company
or another Employer.

 

(e) Except as otherwise specifically provided in the foregoing provisions of
this section, all amendments to the Plan, once authorized, may be executed by
the VP Human Resources, or his or her delegate.

 

7.2 Effect of Termination. Upon termination of the Plan, distribution of each
Participant’s Account under the Plan shall be made to the Participant (or his or
her Beneficiary) in the manner and at the time described in Article V of the
Plan unless the resolution of the Compensation Committee of the Board of
Directors specifies another time and manner of distribution. No additional
contributions shall be credited under the Plan, but interest shall continue to
be credited hereunder until the full amount has been distributed to the
Participant (or his or her Beneficiary).

 

ARTICLE VIII.

 

GENERAL PROVISIONS

 

8.1 Participant’s Rights Unsecured and Unfunded. This Plan is an unfunded plan
maintained primarily to provide deferred compensation for a select group of
management or highly-compensated employees within the meaning of Sections 201,
301 and 401 of ERISA (and, to the degree applicable to benefits credited under
Prior Programs or the 2001 Plan, is an “excess benefit plan” as defined under
ERISA Section 3(36) with respect to certain Participants electing to participate
in the Plan prior to the Effective Date), and therefore, is exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, no assets of
any Employer shall be segregated or earmarked to represent the liability for
accrued benefits under the Plan. Amounts referenced in Participant Account
statements are only recordkeeping devices reflecting such liability for accrued
benefits. The right of a Participant (or his or her Beneficiary) to receive a
payment hereunder shall be an unsecured claim against the general assets of the
Employers. No Employer is required to set aside money or any other property to
fund its obligations under the Plan, and all amounts that may be set aside by an
Employer prior to the distribution of Account balances under the terms of the
Plan remain the property of the Employer.

 

Notwithstanding the foregoing, nothing in this Section 8.1 shall preclude the
Company, in its sole discretion, from establishing a “rabbi trust” or other
accumulation vehicle in connection with the operation of this Plan, provided
that no such action shall cause the Plan to fail to be an unfunded plan designed
to satisfy the requirements of ERISA Section 3(36) (to the degree applicable) or
to primarily provide deferred compensation benefits for a select group of
management or highly-compensated employees for purposes within the meaning of
Title I of ERISA without an express Plan amendment to that effect.

 

All payments under the Plan shall be made from the general funds of the Employer
except to the extent they are paid or, at the Committee’s direction, are payable
from any trust or other accumulation vehicle established for that purpose.

 

8.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guaranty by an Employer or any other person or entity that the assets of the
Company and other Employers will be sufficient to pay any benefit hereunder.

 

8.3 No Enlargement of Employee Rights. Participation in the Plan shall not be
construed to constitute an express or implied contract between any person and
any Employer (except for the benefits described under the terms of this Plan),
and nothing contained herein shall give to any such person the right to be
retained in the employ of an Employer or to interfere with the management of an
Employer’s business or, except as otherwise provided by law, to interfere with
the right of an Employer to discharge any employee at any time, nor shall it
give an Employer the right to require any employee to remain in its employ, nor
shall it interfere with the right of any employee to terminate his or her
employment at any time.

 

8



--------------------------------------------------------------------------------

8.4 Non-Alienation and Unpaid Benefit Provisions.

 

(a) No interest of any person or entity in, or right to receive a benefit or
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance (including a Qualified Domestic Relations
Order or QDRO) and claims in bankruptcy proceedings.

 

(b) If any person entitled to a benefit payment under the Plan cannot be located
despite reasonable efforts by the Committee, the interest of such individual
under the Plan shall be extinguished. However, such interest, without adjustment
for interest, gains or losses, shall be paid to such individual if a claim is
later made by such individual for his or her benefits and determined by the
Committee to be valid.

 

8.5 Applicable Law. The Plan shall be construed and administered under the laws
of the State of New Jersey (other than conflict of laws provisions), except to
the extent that such laws are preempted by ERISA.

 

8.6 Taxes. To the extent required by law, amounts accrued under the Plan shall
be subject to Federal social security and unemployment taxes during the year the
services giving rise to such amounts were performed (or, if later, when the
amounts are both determinable and not subject to a substantial risk of
forfeiture). The Company shall withhold from any payments made pursuant to the
Plan such amounts as may be required by Federal, state or local, or foreign law.
To the extent amounts currently payable from the Plan are insufficient to
satisfy required withholding, the Participant agrees to the deduction of such
amounts from wages or other amounts due to the Participant from the Company or
another Employer, or to pay the necessary amount to the Company on demand.

 

8.7 Mistaken Payments. If the compensation, years of service, age, or any other
relevant fact relating to any person is found to have been misstated, the Plan
benefit payable by the Company to a Participant or Beneficiary shall be the Plan
benefit which would have been provided on the basis of the correct information.
Any excess payments due to such misstatement, or due to any other mistake of
fact or law, shall be refunded to the Company or, at the Company’s discretion,
withheld (or ordered withheld from any trust or other accumulation vehicle) from
any further amounts otherwise payable under the Plan. Any shortfall will be paid
as a lump sum as soon as is practicable following the correction of the error.

 

8.8 Data. Each Participant or Beneficiary shall furnish the Committee with all
information necessary for the administration of the Plan (including, but not
limited to, dates of birth and death and proofs of continued existence), and the
Company shall not be liable for the fulfillment of any Plan benefits in any way
dependent upon such information unless and until the same shall have been
received by the Committee in form satisfactory to it.

 

8.9 Usage of Terms and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.

 

IN WITNESS WHEREOF, the undersigned on behalf of the Company hereby amends,
restates, and readopts the Prudential Supplemental Employee Savings Plan,
effective as of the Effective Date.

 

Date:     March 31, 2004

 

/s/    SHARON TAYLOR

--------------------------------------------------------------------------------

    Sharon Taylor, Senior Vice President, Corporate Human Resources

 

9